DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 5/26/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-5 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The title of the invention “USER TERMINAL AND RADIO COMMUNICATION METHOD” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
7.   	The claims 1-5 are objected to because they include an abbreviation of RNTI that needs to be spelled out at the first occurrence of the abbreviation.  See MPEP § 608.01(m).
8.    	The claims 1-5 are objected to because they include an abbreviation of CRC that needs to be spelled out at the first occurrence of the abbreviation.  See MPEP § 608.01(m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	Claims 1-3 and 5 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “that receives and that controls” in claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 1 recites “a receiving section that receives” and “a control section that controls.” In addition, dependent claims 2-3 and 5 are included in the 35 U.S.C. 112(f) claim interpretation.
A review of the specification shows that the following: Fig. 8 and Sections [0123-0127]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Receiver for “for receiving section” and recite a Processor or Controller for “control section” limitations.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  HARRISON et al. US 20190141677 hereafter Harrison  (Provisional US 62/476,483 filed on 3/24/2017 includes support for disclosure relied herein) 

As to Claim 1. (Original)  Harrison discloses a user terminal [i.e. Wireless Device] comprising [Fig. 7 (Diagram of Wireless Device-14), Section 0192: A Wireless device may be a user equipment/terminal]:
 a receiving section [Receiver Circuitry-30] that receives downlink control information [i.e. DCI] indicating activation or deactivation of semi-persistent channel state information [Fig. 7, Sections 0121, 0130: Semi-persistent CSI (i.e. channel state information see 0002) reporting is activated or deactivated by using DCI. The downlink control information (DCI) includes information about SP CSI (i.e. Semi-Persistent Channel State Information) report configuration; the activating is implicitly indicated by a combination of bit fields in the DCI and the DCI used for one of activating and deactivating SP CSI report]; 
	and a control section [Processor Circuitry-32] that controls transmission of the semi-persistent channel state information by making an interpretation [Section 0173: Generally, control signaling/messages or signaling is interpreted by the transmitter and/or receiver which belong to that channel] of a certain bit field included in the downlink control information [Section 0219: Certain field in DCI used for semi-persistent CSI activation/deactivation indication] based on an RNTI applied to a CRC of the downlink control information [Figs. 7, 9 (CSI module-46), Sections 0130-0131, 0219: C-RNTI, is used to scramble a cyclic redundancy check, CRC, corresponding to the downlink control information (DCI), and used to scramble the DCI for one of activating and deactivating SP CSI report configuration. A method in a user equipment for transmitting semi-persistent Channel State Information, SP CSI, on a physical uplink shared channel, PUSCH, includes receiving a control signaling message/physical layer control signaling (i.e. DCI) identifying and activating SP CSI report; and also includes transmitting SP CSI report according to the physical layer control signaling and the control signaling message. The semi-persistent CSI activation/deactivation indication can be either explicitly or implicitly signaled and in the case of explicit signaling, one dedicated bit field in DCI can be used].

As to Claim 2. (Original)   Harrison discloses the user terminal [i.e. Wireless Device] according to claim 1, wherein the control section [Processor Circuitry-32] changes the interpretation of the certain bit field included in the downlink control information when a certain RNTI is applied to the CRC of the downlink control information [Figs. 7, 9, Sections 0130, 0165, 0219: C-RNTI, is used to scramble a cyclic redundancy check, CRC, corresponding to the downlink control information (DCI), and used to scramble the DCI for one of activating and deactivating SP CSI report configuration. Able to obtain CSI feedback for different transmission schemes and feedback types, allowing dynamic switching of transmission schemes to adapt to channel changes. Certain field in DCI used for semi-persistent CSI activation/deactivation].

As to Claim 3. (Currently Amended)   Harrison discloses the user terminal [i.e. Wireless Device] according to claim 1, wherein the certain bit field includes a resource allocation field [Sections 0065, 0121, 0130, 0219: In LTE the PDCCH allocated a single resource for all content including CSI-RS resource indicator. CSI-RS resource indicated in the DCI. DCI includes information about resource allocation. Certain field in DCI used for semi-persistent CSI activation/deactivation].

As to Claim 4. (Original)     Harrison discloses a radio communication method comprising [Section 0003: Mobile communication system is radio]: 
 receiving downlink control information [i.e. DCI] indicating activation or deactivation of semi- persistent channel state information [Fig. 7, Sections 0121, 0130: Semi-persistent CSI (i.e. channel state information see 0002) reporting is activated or deactivated by using DCI. The downlink control information (DCI) includes information about SP CSI report configuration; the activating is implicitly indicated by a combination of bit fields in the DCI and the DCI used for one of activating and deactivating SP CSI report];
	and controlling transmission of the semi-persistent channel state information by making an interpretation [Section 0173: Generally, control signaling/messages or signaling is interpreted by the transmitter and/or receiver which belong to that channel] of a certain bit field included in the downlink control information based on an RNTI applied to a CRC of the downlink control information [Figs. 7, 9 (CSI module-46), Sections 0130-0131, 0219: C-RNTI, is used to scramble a cyclic redundancy check, CRC, corresponding to the downlink control information (DCI), and used to scramble the DCI for one of activating and deactivating SP CSI report configuration. A method in a user equipment for transmitting semi-persistent Channel State Information, SP CSI, on a physical uplink shared channel, PUSCH, includes receiving a control signaling message/physical layer control signaling (i.e. DCI) identifying and activating SP CSI report; and also includes transmitting SP CSI report according to the physical layer control signaling and the control signaling message. The semi-persistent CSI activation/deactivation indication can be either explicitly or implicitly signaled and in the case of explicit signaling, one dedicated bit field in DCI can be used].

As to Claim 5. (New) The user terminal according to claim 2, wherein the certain bit field includes a resource allocation field [See Claim 3 because both claims have similar subject matter therefore same rejection applied herein].




Conclusion
The prior art made of record and not relied upon Nayeb et al. US 2011/0249578 in particular Section [0132] the WTRU (i.e. user terminal) receive configuration for SPS-CSI grant for activating CSI report; Section [0133] The configured SPS-CSI grant based on DCI scrambled with specific RNTI; Section [0134] The WTRU may stop using or deactivate SPS-CSI based on control signaling (i.e. DCI) described for the activation process; is considered pertinent to applicant's disclosure. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 18, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477